Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 22, 2021

                                      No. 04-21-00461-CR

                                  D’Andria BALDERRAMA,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6542
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        The reporter’s record was due on December 6, 2021. After the due date, court reporter
Mary Beth Sasala filed a notice of late reporter’s record. The notice states Appellant has not
paid the fee for preparing the reporter’s record and Appellant is not entitled to a free record on
appeal.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is
entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court